The majority opinion finds support in a literal interpretation of the statute, but so to construe it raises a doubt as to its constitutionality under article first, 1, of the constitution of Connecticut, which provides ". . . that no man, or set of men are entitled to exclusive public *Page 16 
emoluments or privileges from the community." The opinion sanctions the use of public funds, through tax exemption, for the private education of a few when like education is furnished for all children in public schools, at public expense. The saving grace in Edgewood School, Inc. v. Greenwich, 131 Conn. 179,38 A.2d 792, on which the majority opinion largely relies for precedent, is that the Edgewood School served some public interest in providing necessary training for a type of pupil which the public schools were not adapted to give. There has been no change in the statute since that opinion was handed down and I see no justification for departing from it in principle.